4. Food information to consumers (
Madam President, ladies and gentlemen, I would like to make a clarification. It has been drawn to my attention that a plenary session document - a recommendation for a second reading - is in circulation. This is not the compromise package, but rather the result of the vote on the second reading in the competent committee, the Committee on the Environment, Public Health and Food Safety.
There is another document being distributed, which contains revised Amendments 137 and 136. The latter Amendment, No 136, is the compromise package negotiated by all the groups together with the Council. This is to be voted upon first. If this package is accepted, then of course everything else is redundant.
I would urge you to support this compromise. All Members of the House must understand that, if this compromise is not supported by a broad majority in Parliament, then we risk a conciliation procedure in which the food labelling scheme we have been working on for three years would fail. Please do not let things come to this. It is time to do something for consumers.
(Applause)